Lanphier, J.
Following the release of this court’s opinion dated June 7, 1996, Baltensperger v. United States Dept. of Ag., ante p. 216, 548 N.W.2d 733 (1996), appellees filed motions for attorney fees and accompanying affidavits as provided in Neb. Ct. R. of Prac. 9F (rev. 1996) and request attorney fees and costs pursuant to Neb. Rev. Stat. § 25-824(2) (Reissue 1995).
Appellees Edward D. Baltensperger, Hannelore E. Baltensperger, LeRoy Kreifels, Velda Kreifels, Clint Kreifels, and Kim Kreifels request $2,170.15 in fees and expenses.
Appellees John Stukenholtz, Rita Stukenholtz, Larry Volkmer, and Carol Volkmer request $2,937.38 in fees and expenses.
Appellee First National Bank of Syracuse, Nebraska, requests $2,628.61 in fees and expenses.
These motions are opposed by appellant, Paul Baltensperger, who asserts in summary that his actions, as well as those of his attorney, Robert Chapin, Jr., were in good faith to assert what they saw to be genuine legal questions.
Consistent with this court’s earlier opinion finding that Baltensperger and his attorney flagrantly ignored a fully binding adverse final judgment, appellees’ motions for fees and costs are hereby granted as follows: $2,170.15 to Edward Baltensperger, Hannelore Baltensperger, LeRoy Kreifels, Velda Kreifels, Clint Kreifels, and Kim Kreifels; $2,937.38 to John Stukenholtz, Rita Stukenholtz, Larry Volkmer, and Carol Volkmer; and $2,628.61 to First National Bank of Syracuse. *560Said sums are ordered to be paid by Baltensperger and his attorney, Chapin.
Motions granted.